UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number: 000-52357 JAVA DETOUR, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-5968895 (State or other jurisdiction of incorporation or organization) (I.R.S. Identification No.) 1550 Bryant Street Suite 725 San Francisco, CA 94103 (Address of principal executive offices) (Zip Code) (415) 241-8020 (Issuer’s telephone number, including area code) Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check markif the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes oNox. Indicate by check markwhether theregistrant (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during thepreceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesoNox Indicate by check markifdisclosure of delinquent filerspursuant to Item405 of RegulationS-K is notcontained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-Kx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.
